Citation Nr: 1614569	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a low back disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in April 2014, when it was remanded for further development.  As part of that development, the Veteran's pending claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted.  In light of her decision to withdraw the remainder of her claims, the Board will not discuss compliance with the remand directives under Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In March 2015, prior to promulgation of a decision on these claims, the Veteran submitted a statement indicating that she wished to withdraw the pending claims of entitlement to increased initial disability ratings for a low back disability, a left knee disability, and a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to increased initial disability ratings for a low back disability, a left knee disability, and a right knee disability have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn her appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by VA in March 2015, the Veteran withdrew her appeal for entitlement to increased disability ratings for low back, left knee, and right knee disabilities.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for an initial disability rating in excess of 10 percent for a low back disability is dismissed.

The appeal for an initial disability rating in excess of 10 percent for a left knee disability is dismissed.

The appeal for an initial disability rating in excess of 10 percent for a right knee disability is dismissed.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


